Title: From John Quincy Adams to Abigail Smith Adams, 22 December 1811
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 28.
St: Petersburg 22 December 1811.

After I had written the letter of which I now enclose a copy, intending to have it ready for Mr: Smith, an opportunity was presented me of sending it by another conveyance—and Mr Smith not being ready to go, I dispatched it; so that as he is now upon his departure I shall send by him two letters instead of one, for you—And as the Winter opportunities are so unfrequent, I write by him also to my father and brother.—The last letter that I wrote you which went direct for the United States was N. 25.— I sent by Mr Loring-Austin, who sailed in the Weymouth, Captain Gardner for Boston—She sailed from Cronstadt the 12th: of October, but I learn, met with such severe weather in the Baltic, that she was obliged to put in to the Swedish Port of Carlshamn, dismasted. Whether she will be able to finish her Voyage this Season, or rather before the return of Summer may be doubtful—but Commodore Bainbridge carried with him a duplicate of my letter to you, together with N. 26.—He left us the 27th: of October, and went to Gothenburg; whence I am informed he sailed the 22d. of November, for Boston—I hope he has by this time nearly reached that Port, and that he will himself deliver you the letter I gave him for you. He dined with us the day before he left this City, and can particularly inform you how we all were then—Our situation has very little varied since—I mentioned in my last that our daughter had just passed though the Vaccine, and had been otherwise unwell—Yesterday her first tooth came through the gum—It is one of the front lower teeth, which her nurse, a Russian woman says is an undoubted sign that she will be the mistress of her house, or in other words wear the small-clothes. There is I believe no Nation in the world, so addicted to signs, omens and portents as the Russians—And their signs differ from those of other People—Their Superstitions are not confined to the vulgar classes of Society, and a stranger cannot avoid often shocking them altogether unconsciously to himself—If for example you sit next to a lady at dinner, and the saltseller happens to be before her, it would be rudeness unpardonable to ask her for any of the salt, unless you accompany the request with a simper at least—some say it must be a loud laugh—for as helping a person to salt, portends a quarrel, to ask for it is equivalent to a declaration of War; and nothing less than a laugh is sufficient to neutralize the salt, and preserve the peace.
When we last moved into the City, I had determined upon coming on a Monday, to begin with the week—But besides the Friday, which is proscribed I believe all over Europe as a disastrous day, the Russians have an equal antipathy to commencing any undertaking on a Monday—The Servants of the family would have thought us all devoted to destruction, if we had first entered the house on a Monday. We therefore added one day more to our residence in the Country
It is in most parts of the civilized world, an acceptable compliment to a Lady to tell her that she looks well; if by any disposition of politeness or gallantry, you make such a remark to a Lady here, she may suspect you have a design upon her life—For to be told you look well, is a sure sign you will soon be sick.
Here as everywhere else the bad signs are much more numerous than the good ones—It would be a very useful art to devise the means of turning bad signs into good ones. This was sometimes practiced among the Romans, who believed in signs as much as the Russians—It is however admitted on all sides to be a very good sign for a young lady to have her under teeth come first.
We are waiting with Patience, though not without anxiety for the sign of intelligence both public and private such as we wish from our own Country—We have received from you, nothing later than your letter of 24. July—from our friends at Washington, nothing later than May—from the Government nothing, since they ceased writing, in the expectation of our return this year to the United States.
Mr Barlow has been presented, in what the French newspapers call solemn audience to the Emperor Napoleon—There are letters here, which say that he was not remarkably satisfied, with the result of this Audience. The views of the Emperor Napoleon, are such as could not be pleasing to any American Minister, and his manner of expressing himself is not calculated to soften their harshness—He has not much talent at cajoling, though his former Minister of foreign Affairs, practiced it with wonderful efficacy, and not a little success in his closing correspondence with Mr Barlow’s predecessor General Armstrong.
I have had a letter from Mr Francis Gray, since his arrival at Paris—He appears to have been much pleased with his journey there, and with what he saw at Berlin and especially at Dresden, on his way—He is now so much nearer home than we are that his family will doubtless hear from him at later dates than this long before it can reach you.I had a letter from Mr Everett written at Gothenburg in October.He was then going immediately to England; but I have not heard from him since.
Among the Americans now here, is Mr Francis Dana, the eldest son of the late Judge Dana—He has formed a commercial connection and establishment at Archangel, and I understand has been hitherto been very successful in his business—He has visited St: Petersburg every Winter since we have been here—Archangel is about seven hundred miles North of this; and at the present Season enjoys three hours less of day-light, and suffers many degrees more Cold than we have here.
Next Tuesday the 24th: or in Russian Style the 12th: instt: is the Emperor Alexander’s birth-day—There will be a levee, or diplomatic Circle at noon:—a Te Deum for, the surrender of a Turkish army, and perhaps for a Peace concluded with the Turks, immediately before the Circle: and in the Evening a Ball and Supper given by the Empress-mother—A magnificent and wearisome day and Night.—As yet there has been no Imperial Circle since the commencement of this Winter Season—The Emperor has no fondness for Ceremonies of rigorous Etiquette—But he is in the daily practice of walking, entirely alone, in the Streets of this City—He stops and converses with people of all Classes, and particularly with those whom he personally knows—he talks with Merchants, about the Exchange, with young Men, about Balls, with the Ladies about fashions, and with the Corps Diplomatique about the weather and the Comet—His only attendant is the driver of a sleigh, or a droshky, a small carriage peculiar to this Country, with sometimes a pair of horses and sometimes only one—in which he rides in alternation with his walk. All the old travellers in Russia tell you that walking is unfashionable at Petersburg—But the fashion has much changed, and there is probably now not a City in Europe where walking in Winter is so much in fashion as here—
I am with faithful duty and affection, your’s
A.